— Order unanimously modified in accordance with the memorandum and as modified affirmed, without costs of this appeal to any party. Memorandum: The final clause of the second ordering paragraph reading as follows: “and, with respect to each such material matter, in what respects it will be claimed that plaintiff swore falsely,” should be stricken out. The plaintiff will have an adequate bill of particulars upon defendants’ compliance with the order as modified. (Appeal from order of Monroe Special Term granting plaintiff’s motion for an order of preclusion to preclude the defendants from giving testimony upon certain conditions.) Present—• Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.